Citation Nr: 0312911	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate disability rating for an abdominal 
scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1969 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case returns to the Board following a remand to the RO in 
October 1997.  

In an October 2002 Board decision, the Board disposed of 
another issue on appeal and noted that action on the issue 
listed above was deferred pending the completion of 
additional development.  The case is now ready for appellate 
consideration.     


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue listed 
above.  Specifically, a VA medical examination was 
accomplished in February 2003.  However, following completion 
of development but before the case came before the Board for 
final appellate review, the Court of Appeals issued its 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos.  02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  In that decision, the Court of Appeals invalidated 
38 C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 
7104 insofar as, in conjunction with 38 C.F.R. § 20.1304 
(2002), it allowed the Board to obtain evidence and decide an 
appeal considering that evidence when it was not considered 
by the Agency of Original Jurisdiction (AOJ) and when no 
waiver of AOJ consideration was obtained.  Because of this 
Court action, the Board has no jurisdiction to adjudicate 
this appeal prior to consideration of the new evidence by the 
RO.  A remand is required in order to accomplish RO 
consideration.   

The Board also observes that the Veterans Claims Assistance 
Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), among other things, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (2002).  The notice should indicate 
what information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.  Review of the claims folder reveals no such 
notice to the veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  On remand, the RO should provide notice to 
the veteran as required by the VCAA.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to provide notice to the veteran 
pursuant to the VCAA, including 
explanation as to what evidence VA will 
secure and what evidence is the veteran's 
responsibility to provide. 

2.  The RO should readjudicate the 
veteran's claim for a separate disability 
rating for an abdominal scar considering 
all the evidence of record, including the 
February 2003 VA examination.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with VCAA requirements and with the Court 
of Appeals decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos.  02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  The Board intimates no opinion as 
to the ultimate outcome of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


